
	

113 S547 IS: One Percent Spending Reduction Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 547
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Enzi (for himself,
			 Mr. Paul, Mr.
			 Rubio, Mr. Vitter,
			 Mr. Barrasso, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To prevent a fiscal crisis by enacting
		  legislation to balance the Federal budget through reductions of discretionary
		  and mandatory spending.
	
	
		1.Short titleThis Act may be cited as the
			 One Percent Spending Reduction Act of
			 2013.
		2.Congressional
			 findings and purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)The fiscal crisis
			 faced by the Federal Government demands immediate action.
				(2)The dramatic
			 growth in spending and debt in recent years threatens our economic and national
			 security:
					(A)Federal spending
			 has grown from 18 percent of GDP in 2001 to nearly 23 percent of GDP in
			 2012.
					(B)Total Federal debt
			 exceeds $16,000,000,000,000 and is projected to increase each year over the
			 next 10 years.
					(C)Without action,
			 the Federal Government will continue to run massive deficits in the next decade
			 and total Federal debt will rise to $26,000,000,000,000 by 2023.
					(D)Interest payments
			 on this debt will soon rise to the point where balancing the budget as a matter
			 of policy is beyond the reach of Congress.
					(3)Due to recent tax
			 hikes, Federal revenues are scheduled to rise to approximately 19 percent of
			 GDP, a full percentage point above the average of about 18 percent of GDP over
			 the past 40 years.
				(4)Absent reform, the
			 growth of Social Security, Medicare, Medicaid, and other health-related
			 spending will overwhelm all other Federal programs and consume all projected
			 tax revenues.
				(b)PurposeThe
			 purpose of this Act is to address the fiscal crisis by—
				(1)acting quickly to
			 balance the Federal budget and eliminate the parade of deficits and ballooning
			 interest payments;
				(2)achieving balance
			 by reducing spending one percent per year until spending equals projected
			 long-term revenues; and
				(3)reforming
			 entitlement programs to ensure long-term fiscal stability and balance.
				3.Establishment and
			 enforcement of spending caps
			(a)Outlay
			 capsThe Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by inserting after section 253
			 the following new section:
				
					253A.Establishing
				outlay caps
						(a)Outlay
				capsIn this section, the
				term outlay cap means:
							(1)Fiscal year
				2014For fiscal year 2014, the aggregate outlays (less net
				interest payments) for fiscal year 2014 shall be $3,329,000,000,000, less one
				percent.
							(2)Fiscal year
				2015For fiscal year 2015,
				the aggregate outlays (less net interest payments) for fiscal year 2015 shall
				be the amount computed under paragraph (1), less one percent.
							(3)Fiscal year
				2016For fiscal year 2016,
				the aggregate outlays (less net interest payments) for fiscal year 2016 shall
				be the amount computed under paragraph (2), less one percent.
							(4)Fiscal year 2017
				and subsequent fiscal years(A)For fiscal year 2017 and
				each subsequent fiscal year, the aggregate outlays shall be 19 percent of the
				gross domestic product for that fiscal year as estimated by OMB prior to March
				of the previous fiscal year.
								(B)Notwithstanding paragraph (A), for any
				fiscal year beginning with fiscal year 2018, the aggregate projected outlays
				may not be less than the aggregate projected outlays for the preceding fiscal
				year.
								(b)Sequestration
							(1)In
				general
								(A)Excess
				spendingNot later than 45 calendar days after the beginning of a
				fiscal year, OMB shall conduct a sequestration to eliminate the excess outlay
				amount.
								(B)Definitions
									(i)For fiscal years
				2014 through 2016 and for purposes of this subsection, the term excess
				outlay amount means the amount by which total projected Federal outlays
				(less net interest payments) for a fiscal year exceeds the outlay cap for that
				fiscal year.
									(ii)For fiscal year
				2017 and in subsequent fiscal years and for purposes of this subsection, the
				term excess outlay amount means the amount by which total
				projected Federal outlays for a fiscal year exceeds the outlay cap for that
				fiscal year.
									(2)Sequestration
								(A)On August 15 of
				each year, CBO shall issue a sequestration preview report as described in
				section 254(c)(4).
								(B)On August 20 of
				each year, OMB shall issue a sequestration preview report as described in
				section 254(c)(4).
								(C)On October 31 of
				each year, OMB shall issue its final sequestration report as described in
				section 254(f)(3). It shall be accompanied by a Presidential order detailing
				uniform spending reductions equal to the excess outlay amount as defined in
				this section.
								(D)The reductions
				shall generally follow the process set forth in sections 253 and 254, except as
				provided in this section.
								(3)Congressional
				actionIf the August 20 OMB report projects a sequestration, the
				Committees on Budget of the Senate and House of Representatives may report a
				resolution directing their committees to change the existing law to achieve the
				spending reductions outlined in the August 20 report necessary to meet the
				outlay limits.
							(c)No exempt
				programsSection 255 and section 256 shall not apply to this
				section, except that payments for net interest (budget function 900) shall be
				exempt from the spending reductions under sequestration.
						(d)Look
				backIf, after November 14, a bill resulting in outlays for the
				fiscal year in progress is enacted that causes excess outlays, the excess
				outlay amount for the next fiscal year shall be increased by the amount or
				amounts of that
				breach.
						.
			(b)Conforming
			 amendments to BBEDCA
				(1)Sequestration
			 preview reportsSection 254(c)(4) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended to read as follows:
					
						(4)Outlay cap
				sequestration reportsThe
				preview reports shall set forth for the budget year estimates for the
				following:
							(A)(i)For each of budget years
				2014 through 2016: the aggregate projected outlays (less net interest
				payments), less one percent.
								(ii)For budget year 2017 and each
				subsequent budget year: the estimated gross domestic product (GDP) for that
				budget year.
								(B)The amount of
				reductions required under section 253A.
							(C)The sequestration
				percentage necessary to achieve the required reduction under section
				253A.
							.
				(2)Final
			 sequestration reportsSection 254(f)(3) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended to read as follows:
					
						(3)Outlay caps
				sequestration reportsThe
				final reports shall contain all the information required in the outlay cap
				sequestration preview reports. In addition, these reports shall contain, for
				the budget year, for each account to be sequestered, estimates of the baseline
				level of sequestrable budgetary resources and resulting outlays and the amount
				of budgetary sources to be sequestered and result in outlay reductions. The
				reports shall also contain estimates of the effects on outlays on the
				sequestration of each outyear for direct spending
				programs.
						.
				(3)Repeal of
			 expiration dateSection 275 of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is repealed.
				(c)EnforcementTitle III of the Congressional Budget Act
			 of 1974 is amended by adding after section 315 the following:
				
					316.Enforcement
				procedures
						(a)Outlay
				capsIt shall not be in order
				in the House of Representatives or the Senate to consider any bill, joint
				resolution, amendment, or conference report that includes any provision that
				would cause the most recently reported, current outlay cap set forth in section
				253A of the Balanced Budget and Emergency Deficit Control Act of 1985 to be
				breached.
						(b)Waiver or
				suspension
							(1)In the
				SenateThe provisions of this section may be waived or suspended
				in the Senate only by the affirmative vote of two-thirds of the Members, duly
				chosen and sworn.
							(2)In the
				HouseThe provisions of this section may be waived or suspended
				in the House of Representatives only by a rule or order proposing only to waive
				such provisions by an affirmative vote of two-thirds of the Members, duly
				chosen and sworn.
							(c)Point of order
				protectionIn the House, it shall not be in order to consider a
				rule or order that waives the application of paragraph (2) of subsection
				(b).
						(d)Motion To
				suspendIt shall not be in order for the Speaker to entertain a
				motion to suspend the application of this section under clause 1 of rule
				XV.
						.
			4.Conforming
			 amendmentsThe table of
			 contents set forth in—
			(1)section 1(b) of
			 the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Enforcement
				procedures.
					
					;
				and(2)section 250(a) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by inserting after the item
			 relating to section 253 the following new item:
				
					
						Sec. 253A. Establishing outlay
				caps.
					
					.
			5.Effective
			 dateThis Act and the
			 amendments made by it shall apply to fiscal year 2014 and subsequent fiscal
			 years, including any reports and calculations required for implementation in
			 fiscal year 2014.
		
